ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-377, concluding that the formal ethics complaint (Docket No. VIII-2012-0041E) filed against CURTIS J. ROMANOWSKI of METUCHEN, who was admitted to the bar of this State in 1991, should be dismissed for lack of clear and convincing evidence of unethical conduct, and good cause appearing;
It is ORDERED that the formal ethics complaint filed against CURTIS J. ROMANOWSKI in Docket No. VIII-2012-0041E is hereby dismissed.